DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a microelectronic device package comprising:
“a gettering material within the polymer host material; 
a polymer encapsulant between the polymer host material and the gettering material; and
a fluorochemical lubricant within the polymer host material, the polymer encapsulant between the gettering material and the fluorochemical lubricant.”
Claims 2-8 depend from claim 1,and therefore, are allowed for the same reason as claim 1.

Regarding claim 9: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a  method of fabricating a device, the method comprising:

placing disposing a fluorochemical lubricant within the polymer host material, the polymer encapsulant between the gettering material and the fluorochemical lubricant.”

Claims 10-16 depend from claim 9, and therefore, are allowed for the same reason as claim 9.


Regarding claim 17: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a microelectronic device package comprising:
“a gettering material within the polymer host material;
a fluorochemical lubricant within the polymer host material; and
a polymer encapsulant between the polymer host material and the fluorochemical lubricant and between the fluorochemical lubricant and the gettering material”.

Claims 18-21 depend from claim 17, and therefore, are allowed for the same reason as claim 17.

Regarding claim 22: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a  method of fabricating a device, the method comprising:
“disposing a gettering material within the host material, and
disposing a fluorochemical lubricant within a polymer encapsulant within the host material,
wherein the polymer encapsulant is between the host material and the fluorochemical lubricant and between the fluorochemical lubricant and the gettering material”.
Claims 23-26 depend from claim 22, and therefore, are allowed for the same reason as claims 22.

Regarding claim 27: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a method of fabricating a microelectronic device package, the method comprising:
“increasing the temperature of the environment to a second temperature higher than the first temperature,
wherein the second temperature is above a critical temperature to achieve miscibility of the polymeric component and the fluorochemical lubricant, or above a melting temperature of the polymeric component to allow release of the fluorochemical lubricant from within the encapsulation’.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826